UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): June 26, 2014 CARBON NATURAL GAS COMPANY (Exact name of registrant as specified in charter) Delaware 000-02040 26-0818050 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1700 Broadway, Suite 1170, Denver, Colorado (Address of principal executive offices) (Zip code) (720) 407-7043 (Registrant’s telephone number including area code) (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The annual meeting of the stockholders of Carbon Natural Gas Company (“Carbon”) was held on June 26, 2014 (the “Annual Meeting”), at which the stockholders voted on the following matters: 1. The election of five (5) members (James H. Brandi, Bryan H. Lawrence, Peter A. Leidel, Patrick R. McDonald and Edwin H. Morgens) to Carbon’s Board of Directors, each to serve until the next annual meeting of stockholders and until their successors have been elected and qualified; 2. Advisory vote on executive compensation; and 3. The appointment of EKS&H LLLP, as Carbon’s independent registered accounting firm. Carbon did not solicit proxies with respect to the matters voted upon at the Annual Meeting.The Board of Directors was re-elected in its entirety and Carbon collected ballots reflecting the approval (on an advisory basis) of its executive compensation as follows: Votes For Votes Against Abstained Advisory vote on executive compensation 0 0 Carbon also collected ballots reflecting the approval of EKS&H LLLP as Carbon’s independent registered public accounting firm voted as follows: Votes For Votes Against Abstained Appointment of independent registered public accounting firm 0 0 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. CARBON NATURAL GAS COMPANY /s/ Patrick R. McDonald Patrick R. McDonald, CEO Dated:July 1, 2014 3
